ORDER
The Disciplinary Review Board having filed a certification of Board Counsel pursuant to Rule l:20-17(e)(l) reporting that ROBERT J. BERNOT of RINGOES, who was admitted to the bar of this State in 1982, has failed to pay the administrative and actual costs assessed in connection with disciplinary proceedings in DRB 11-371 that resulted in the imposition of discipline by Order filed May 2, 2012, and good cause appearing;
It is ORDERED that ROBERT J. BERNOT be temporarily suspended from the practice of law pending payment in full of the assessed administrative and actual costs and accrued interest as determined by the Disciplinary Review Board, effective May 3, 2013, and until further Order of the Court; provided, however, that this Order shall be vacated automatically if, prior to the effective date of the suspension, the Disciplinary Review Board reports that payment in full has been made or that a satisfactory installment payment plan is in place and current; and it is further
ORDERED that if respondent seeks to be heard on this matter, he shall file with the Clerk of the Court within ten days after the file date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that ROBERT J. BERNOT be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.